DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/20/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DIRECTIONAL DIFFERENTIAL PRESSURE DETECTOR FOR INDICATING POTENTIAL OR ACTUAL DIRECTIONAL AIR FLOW.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 & 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regards to line 11 of claim 1, the phrase “a differential pressure set point indicator” is unclear.  Is there another “differential pressure set point indicator” being mounted to the differential pressure set indicator support, or is the “differential pressure set point indicator” the same as recited in line 9 of claim 1?  The limitation in line 11 of claim 1 will be read as “the differential pressure set point indicator” upon further examination.
In regards to line 11 of claim 31, the phrase “a differential pressure set point indicator” is unclear.  Is there another “differential pressure set point indicator” being mounted to the differential pressure set indicator support, or is the “differential pressure set point indicator” the same as recited in line 9 of claim 31?  The limitation in line 11 of claim 31 will be read as “the differential pressure set point indicator” upon further examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 & 31-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiseman (US 20180164174 A1).

In regards to claim 1, Wiseman teaches a device for indicating a directional differential pressure between a first space and a second space separated from the first space by a barrier (Paragraph 0089), the device (100) comprising: a first conduit (172) arranged to form at least a portion of fluidic connection between a first space and a second space separated from the first space by a barrier (50, i.e. wall) (Paragraph 0090); at least one movable element (120, i.e. ball) disposed in the first conduit (172) and movable from a first, vertically lower region of the first conduit to a second, vertically higher region of the first conduit (172) in response to a directional differential pressure greater than a threshold differential pressure (Paragraph 0124); a support (170, i.e. turret portion) for a differential pressure set point indicator (200) (Paragraph 0125), the support (170) being rotatably mounted to the first conduit (172) (Paragraphs 0114 & 
In regards to claim 2, Wiseman teaches wherein the first conduit (172) is movable (i.e. re-positioned) in a first vertical plane when in a first orientation, and movable in a second vertical plane when in a second orientation (Paragraph 0107).
In regards to claim 3, Wiseman teaches wherein the indication plane is a vertical plane (Paragraph 0103).
In regards to claim 4, Wiseman teaches wherein the level (220a) is a bubble level (Paragraphs 0065 & 0145).
In regards to claim 5, Wiseman teaches wherein the level (220a) is a bubble level is a barrel vial bubble level (Paragraphs 0067 & 0146).
In regards to claim 6, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis transverse to the barrier (50), and the differential pressure set point indicator support (170) is rotatable about a longitudinal axis of the first conduit (172) (Paragraph 0179; Figures 19 & 20).
In regards to claim 7, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis transverse to the barrier (50), and the differential pressure set 
In regards to claim 8, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis parallel to the barrier (50), and the differential pressure set point indicator support (170) is rotatable about a second axis transverse to the first axis (Paragraph 0179; Figures 19 & 20).
In regards to claim 9, Wiseman teaches wherein the differential pressure set point indicator (200) is releasably secured to the first conduit (172) (wherein the differential pressure set point indicator (170) includes a vial (210) being secured by a fastener (e.g. wing nut); Paragraph 0150).
In regards to claim 10, Wiseman teaches wherein the differential pressure set point indicator (200) includes a vial (210) shaped in an arc and at least one movable marker (212, i.e. bubble pointer) disposed in the vial (210) (Paragraph 0150; Figure 10).
In regards to claim 11, Wiseman teaches wherein the differential pressure set point indicator (200) comprises a plurality of indicating marks (220) spaced in predetermined intervals (Paragraph 0150).
In regards to claim 12, Wiseman teaches wherein the indicating marks (220) indicate a pressure value (Paragraph 0150).

In regards to claim 13, Wiseman teaches a method for adjusting a pressure differential threshold in a device configured to indicate a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier (Paragraph 0089), the device (100) including a first conduit (172) 
In regards to claim 14, Wiseman teaches wherein rotating the differential pressure set point indicator (170) relative to the first conduit (172) includes rotating the differential pressure set point indicator (170) relative to a longitudinal axis of the first conduit (172) (Paragraph 0179; Figures 19 & 20).
In regards to claim 15, Wiseman teaches wherein the indication plane is a vertical plane (Paragraph 0103).
In regards to claim 16, Wiseman teaches further comprising indicating the alignment of the differential pressure indicator (170) with the indication plane with a level (200a, i.e. bubble level) (Paragraphs 0065 & 0145; Figures 8 & 9).
In regards to claim 17, Wiseman teaches wherein rotating the differential pressure set point indicator (200) comprises allowing the differential pressure set point 
In regards to claim 18, Wiseman teaches further comprising releasably securing the differential pressure set point indicator (200) to the first conduit (172) (wherein the differential pressure set point indicator (170) includes a vial (210) being secured by a fastener (e.g. wing nut); Paragraph 0150).
In regards to claim 19, Wiseman teaches further comprising displaying a pressure value with the differential pressure set point indicator (200) (Paragraph 0150).
In regards to claim 20, Wiseman teaches wherein displaying the pressure value with the differential pressure set point indicator (200) includes aligning at least one selected from the group of an air bubble and weighted ball with one of a plurality of indicating marks (220) (Paragraphs 0103 & 0158).
In regards to claim 21, Wiseman teaches further comprising rotating an end stop (173) secured to the first conduit (172) with the differential pressure set point indicator (200) (Paragraph 0117).
In regards to claim 22, Wiseman teaches further comprising receiving the at least one movable element (120) in an orifice formed in the end stop (173) such that a fluid barrier is formed by the at least one movable element (120) when the movable element (120) abuts the orifice (Paragraph 0117).
In regards to claim 23, Wiseman teaches further comprising rotating an internal stop (171, i.e. retainer) securing in the first conduit (172) with the differential pressure set point indicator (200) (Paragraph 0117).


In regards to claim 31, Wiseman teaches a device for indicating a directional differential pressure between a first space and a second space separated from the first space by a barrier (Paragraph 0089), the device (100) comprising: a first conduit (172) arranged to form at least a portion of a fluidic connection between a first space and a second space separated from the first space by a barrier (50, i.e. wall) (Paragraph 0090); at least one movable element (120, i.e. ball) disposed in the first conduit (172) and movable from a first, vertically lower region of the first conduit (172) to a second, vertically higher region of the first conduit (172) in response to a directional differential pressure greater than a threshold differential pressure (Paragraph 0124); a support (170, i.e. turret portion) for a differential pressure set point indicator (200) (Paragraph 0125), the support (170) being rotatably mounted to the first conduit (172) (Paragraphs 0114 & 0124); and the differential pressure set point indicator (200) mounted to the differential pressure set point indicator support (170) (Paragraph 0124), wherein the differential pressure set point indicator (200) is configured to indicate a set point for the threshold differential pressure when the differential pressure set point indicator (200) is aligned with an indication plane (Paragraphs 0124 & 0126); wherein when the differential pressure set point indicator (200) is moved out of alignment with the indication plane, the differential pressure set point indicator (200) is urged to rotate 
In regards to claim 32, Wiseman teaches wherein the indication plane is a vertical plane (Paragraph 0103).
In regards to claim 33, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis transverse to the barrier (50), and the differential pressure set point indicator support (170) is rotatable about a longitudinal axis of the first conduit (172) (Paragraph 0179; Figures 19 & 20).
In regards to claim 34, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis transverse to the barrier (50), and the differential pressure set point indicator support (170) is rotatable about a second axis transverse to the first axis (Paragraph 0179; Figures 19 & 20).
In regards to claim 35, Wiseman teaches wherein the first conduit (172) is rotatable about a first axis parallel to the barrier (50), and the differential pressure set point indicator support (170) is rotatable about a second axis transverse to the first axis (Paragraph 0179; Figures 19 & 20).
In regards to claim 36, Wiseman teaches wherein the differential pressure set point indicator (200) is releasably secured to the first conduit (172) (wherein the differential pressure set point indicator (170) includes a vial (210) being secured by a fastener (e.g. wing nut); Paragraph 0150).
In regards to claim 37, Wiseman teaches wherein the first conduit (172) includes a rotatable end stop (173) configured to retain the at least one movable element (120) in the first conduit (172), wherein the end stop (173) is coupled to the differential pressure 
In regards to claim 38, Wiseman teaches wherein the end stop (173) includes an orifice sized and shaped to receive the at least one movable element (120) such that a fluid barrier is formed by the at least one movable element (120) when the at least one movable element (120) abuts the orifice (Paragraph 0117).
In regards to claim 39, Wiseman teaches wherein the orifice is aligned with a center axis of the at least one movable element (120), and rotation of the end stop (173) maintains alignment of the orifice with center axis (Paragraph 0117).
In regards to claim 40, Wiseman teaches wherein the first conduit (172) includes a rotatable internal stop (171, i.e. retainer) configured to retain the at least one movable element (120) in the first conduit (172), wherein the internal stop is coupled to the differential pressure set point indicator support (170) so that the internal stop and support rotate together (Paragraph 0117).
In regards to claim 41, Wiseman teaches wherein the internal stop (171) includes an orifice sized and shaped to receive the at least one movable element (120) such that a fluid barrier is formed by the at least one movable element (120) when the at least one movable element (120) abuts the orifice (Paragraph 0117).
In regards to claim 42, Wiseman teaches wherein the orifice is aligned with a center axis of the at least one movable element (120), and rotation of the internal stop (171) maintains alignment of the orifice with center axis (Paragraph 0117; Figure 20).

In regards to claim 44, Wiseman teaches wherein the differential pressure set point indicator (200) comprises a plurality of indicating marks (220) spaced in predetermined intervals (Paragraph 0150).
In regards to claim 45, Wiseman teaches wherein the indicating marks (220) indicate a pressure value (Paragraph 0150).
In regards to claim 46, Wiseman teaches wherein the at least one movable element (120) comprises a single movable element (Paragraph 0119).
In regards to claim 47, Wiseman teaches wherein the at least one movable element (120) comprises a ball (Paragraph 0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basser et al (CN 1682235 A) – the present invention provides a fluid flow measuring and proportional fluid flow control device. The device uses the proportional valve in response to the flow restricting element for measuring the pressure loss control fluid flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856